DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Invention I in the reply filed on February 21, 2022, is acknowledged.
Claims 14-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on February 21, 2022.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-13 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 1 refers to at least three emitters and a plurality of waveguides which correspond with respective ones of the emitters. It should be noted that the requirement for at least three emitters and a plurality of waveguides does not necessitate an equal number of emitters and waveguides. However, it is not readily clear how each waveguide of the plurality of waveguides could correspond to a unique individual emitter of the at least three emitters in the event that there are an unequal number of waveguides and emitters. 
For examination purposes, Examiner interprets that there also must be at least three waveguides, with the number of emitters 
	Claims 2-13 are rejected due to their dependence from claim 1.
Allowable Subject Matter
Claims 1-13 would be allowable if rewritten or amended to overcome the rejection under 35 U.S.C. 112(b) set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter: the prior art of record, including those best exemplary references listed below in the “Conclusion” section, whether taken individually or in combination, and when considered in light of the claimed subject matter as a whole as further interpreted in light of the Specification, fails to disclose or render obvious a plurality of waveguides, which are disposed on the substrate and have respective input ends coupled to receive the beams of light from respective ones of the emitters, and which curve adiabatically from the input ends to respective output ends of the waveguides, which are arranged on the substrate in an array having a predefined pitch.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US 2021/0311333 (“Thomas”); US 2020/0225332 (“Wagner”); and 
US 2017/0351025 (“Trita”).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY M BLEVINS whose telephone number is (571)272-8581. The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on 571-270-1739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JERRY M BLEVINS/Primary Examiner, Art Unit 2883